Edgar F. Hazleton, S.
The Commissioner of Public Welfare of Suffolk County, who has been cited as a party respondent in this proceeding to settle the administratrix’ account and to sell real property of the decedent, appears specially and attacks the jurisdiction of the court as to him on the alleged ground that he is not q proper party in this proceeding.
*502It appears that the decedent, prior to her death, as a recipient of public assistance, conveyed to the commissioner property owned by her. Since decedent’s death, her administratrix has contracted to sell said property subject to the approval of the commissioner and of this court on the basis that the property was an asset of the estate, merely subject to the claim of the commissioner for such public assistance.
The conveyance by the decedent to the commissioner is authorized by the provisions of section 106 of the Social Welfare Law. That law defines the powers of the commissioner with respect to the disposition of said property. Such powers include the right to sell the property after the expiration of 16 months from the date of death of the grantor for the purpose of satisfying the claim of the commissioner. It is clear, therefore, that the commissioner holds the record title to decedent’s property and has the power to sell the same, and it must, therefore, follow that the administratrix is without power to contract for the sale of said property. It is true that the administratrix has the right to redeem the property but no redemption has taken place nor does it seem likely to occur, in view of the financial condition of the estate. However, the commissioner is properly cited as a party respondent in this proceeding’. Upon a sale of said property by the commissioner, if the proceeds are less than his claim, he is a creditor of the estate; on the other hand, if the proceeds of sale are more than the claim, then the estate is entitled to the excess. In these circumstances, the administratrix proceeded properly in citing the commissioner in this proceeding.
Motion of Commissioner of Public Welfare of Suffolk County denied. Administratrix should proceed diligently with the settlement of her account.
Submit order.